Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
Claims 1-3, 5, 7-10, 12, 13, and 17 have been amended. Claim 18 has been added. Claims 1-5, 7-10, and 12-18 are currently pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-5, 7-10, and 12-18 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 5 of the remarks that the claims recite patent-eligible subject matter on the basis that “the claimed machine interpret[ing] the various data types and identifies correlations between the administration of cannabis or cannabinoid products and changes in user experience while [sic] continuously and automatically improves its ability to identify correlations.” Examiner respectfully disagrees. Examiner notes that Applicant does not provide arguments addressing why the cited limitations or assertion that the continuous and automatic identification of correlations “improving its ability to identify correlations” is sufficient to overcome the rejection. 
With respect to argued claim 1 reciting an abstract idea under Step 2A Prong 1, the newly added limitations reciting a) “identifies which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in said sensor data and said user input data” and b) “automatically and continuously determine which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof is correlatively significant to said changes in said sensor data and said user input data” fall within the scope of the abstract idea. Proceeding to Step 2A Prong 2 and Step 2B, the performance of limitation b) by the monitoring engine using the machine learning based processing engine only constitutes mere instructions to implement functions within the abstract idea using computing elements as tools. Further explanation is provided below in the rejection under 35 USC 101. A broad assertion that automatically and continuously determining correlations improves the identification of correlations is not sufficient to integrate the claim into a practical application under Step 2A Prong 1 or Step 2B.
The rejection under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1-5, 7-10, and 12-18 under 35 USC 103 have been considered but found not persuasive in part and moot in part as explained below.
Applicant asserts on page 6 that the limitations cited on page 5 of the response are not taught by the presently applied prior art. Examiner disagrees in part. Specifically, Examiner maintains that Davidson discloses the monitoring inference engine using the machine learning based processing engine to automatically and continuously determine which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof is correlatively significant to said changes in said sensor data and said user input data (see e.g. [108]-[110], [120], [123], [185], and [257] describe the machine learning system analyzing the sensor data, regimen data, medicine data, and user inputs; [157], [160], [183], [273], [277], and [307] describe the machine learning model analyzing the data types to identify how the data relates to effects of the regimen and user feedback). The system of Davidson analyzes each of the recited types of data and determines which data are correlated to the respective other types of data, which would include sensor data and user input data. 
Applicant does not provide any arguments addressing why the cited references do not disclose or teach the argued limitations.
Applicant’s arguments with respect to the limitation reciting the personalized data identifying which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in said sensor data and said user input data are moot because none of the argued references are relied upon to teach this limitation.
The rejection under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7-10, and 12-18 are drawn to a system, which is within the four statutory categories (i.e. a machine). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
receiving 
(i) sensor data from said user which is autonomously acquired by measuring physical characteristics and behaviors of said user; 
(ii) user input data from said user that is observational data; 
(iii) regimen data of at least one of dosage, timing, frequency, form of delivery for said at least one of cannabis and cannabinoids; 
(iv) over the counter medicine data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently being taken by said user; and 
(v) prescription data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently prescribed and being taken by said user; 
processing such received data including said sensor data, user input data, regimen data, over the counter medicine data, and prescription data to provide personalized data for said user that identifies which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in said sensor data and said user input data; and 
(c) automatically and continuously determining which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof is correlatively significant to said changes in said sensor data and said user input data.

 These steps amount to managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea in the form of a method of organizing human activity. Fundamentally the process is that of using sensed physical characteristics of a user, observational data from the user, and information about the user’s cannabis, OTC, and prescription medication consumption to provide personalized information back to the user identifying the category of data corelating to changes in the sensor and user input data. This amounts to a form of managing the personal behavior of the user through that personalized information and is analogous to claims previously held to fall within the scope of an abstract idea. For example, the Federal Circuit has previously held that a system for budgeting which tracked financial information of a user and provided feedback based on spending limits constituted a method of organizing human activity. See MPEP 2106.04(a)(2)(II)(C). 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 

Claim 1 additionally recites 1) a computing device including a processor, 2) a monitoring engine recited as receiving the various data types and processing the data to provide the personalized data, 3) at least two devices used to acquire the sensor data, and 4) a machine learning based processing engine used to identify which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in, and is correlatively significant to, said sensor data and said user input data and to provide the personalized data.

Paragraphs 65 and 66 of the specification as originally filed describe the computing device and processor as including any of FPGAs, microprocessors, integrated circuits, or “any other structure suitable for implementation of the techniques described herein.” The computing device and processor are therefore construed as a generic computing device. 
Paragraphs 21-24 describe a monitoring inference engine in terms of its performed functions of analyzing received data, but no description is provided of hardware or other elements as part of the engine. The monitoring engine is therefore construed as software being executed on a generic computing device. 
Paragraphs 15 and 17 describe a plurality of devices as used to collect sensor data, including wearable trackers, smart watches, blood pressure monitors, heart rate monitors, or other devices having embedded sensors. The two or more devices are likewise construed as generic sensors.
Paragraph 21 additionally describes a “machine learning based processing engine” as part of the monitoring inference engine, where the machine learning is described as including a number of different algorithms such as deep neural networks, deep belief networks, generative adversarial networks, and others. Given the description of the processing engine as part of the monitoring engine, i.e. software, and the recitation of the machine learning at a high level of generality, the machine learning based processing engine is construed as a processing algorithm executed on a generic computing device.

Each of these additional elements only amounts to mere instructions to implement functions within the abstract idea using generic computing elements as tools, for example the use of a processor and software to receive and process data and the use of sensors to acquire sensor data, and therefore do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claim 1 only recites the computing device and processor, the monitoring engine, the two or more separate devices, and the machine learning based processing engine as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claim 2 additionally recites wherein said sensor data is autonomously acquired from one or more tracking devices.
Paragraph 17 of the specification states that tracking devices may include wearables including sensors, such as smart watches, step trackers, blood pressure monitors, and heart rate monitors, or other devices such as smart beds. The tracking device is therefore construed as a generic sensor device.
This additional element only amounts to mere instructions to implement a function within the abstract idea, i.e. acquisition of sensor data, using generic computing elements as tools, i.e. a generic sensing device used to implement the function of acquiring sensor data, and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 3 recites wherein said tracking devices include at least one of a smart watch, a step tracker, a GPS monitor, a blood pressure monitor, a heart rate monitor, a smart bed, a camera, a radar, and steps taken. 
As explained above, paragraph 17 of the specification states that tracking devices may include wearables including sensors, such as smart watches, step trackers, GPS monitors, blood pressure monitors, and heart rate monitors, or other devices from the claim such as smart beds. Each of these elements is only described at a high level as used to collect sensor data from the patient without further detail. Given this, each of these elements is being used merely as a mechanism for collecting a respective type of data.
These additional elements only amounts to mere instructions to implement a function within the abstract idea, i.e. using any of a plurality of different sensing devices to implement the function of acquiring the sensor data, and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites wherein said user input data includes textual observational data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 5 recites wherein said observational data includes at least one of a survey, a manual user input, an emotion, and a volume. These limitations fall within the scope of the abstract idea as set out above. 

Claim 7 recites wherein either of said regimen data and said prescription data includes at least one of product administration and adherence information. These limitations fall within the scope of the abstract idea as set out above. 

Claim 8 recites wherein either of said regimen data and said prescription data includes at least one of product administration and adherence information that includes at least one of dosage, timing, frequency, and form of delivery. These limitations fall within the scope of the abstract idea as set out above. 

Claim 9 recites wherein either of said regimen data and said prescription data includes medical classifications. These limitations fall within the scope of the abstract idea as set out above. 

Claim 10 recites wherein at least one of said regimen data and said prescription data includes medical classifications that include at least one of ICD10 and CPT code data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 12 recites said personalized data for said user infers changes in tracked quantities that are attributable to either said regimen data or said prescription data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 13 recites wherein said personalized data for said user infers changes in tracked quantities that are attributable to either of said regimen data or said prescription data for different regimens and prescriptions. These limitations fall within the scope of the abstract idea as set out above. 

Claim 14 recites wherein said personalized data includes fusing sensor data from multiple sources that leverages redundancies and diversities in said sensor data. These limitations fall within the scope of the abstract idea as set out above. 
Claim 14 additionally recites the sensor data as provided by multiple different devices.
Paragraph 17 of the specification states that sensor data may be acquired from a plurality of different devices including wearables including sensors, such as smart watches, step trackers, blood pressure monitors, and heart rate monitors, or other devices such as smart beds. Given this, the “multiple different devices” are accordingly construed as each being a generic sensor device.
This additional element only amounts to mere instructions to implement a function within the abstract idea using generic computing elements as tools, i.e. multiple generic sensing devices used to implement the function of acquiring sensor data, and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites wherein said personalized data includes fusing sensor data and said user input data that leverages redundancies and diversities in said sensor data and user input data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 16 recites wherein said personalized data includes fusing data from multiple different sets of said user input data that leverages redundancies and diversities in said sensor data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 17 recites wherein said sensor data is received from a first source and a second source, and determining the sensor data from the first source as having greater accuracy than the sensor data from the second source. These limitations fall within the scope of the abstract idea as set out above. 
Claim 17 additionally recites a first device and a second device as the first and second sources of the data, and the monitoring inference engine as performing the determination.
Paragraph 17 of the specification states that sensor data may be acquired from devices including wearables including sensors, such as smart watches, step trackers, blood pressure monitors, and heart rate monitors, or other devices such as smart beds, any of which may be the first device and second device. The first and second devices are therefore each construed as a generic sensor device.
Paragraphs 21-24 describe a monitoring inference engine in terms of its performed functions of analyzing received data, but no description is provided of hardware or other elements as part of the engine. The monitoring engine is therefore construed as software being executed on a generic computing device. 
These additional elements only amount to mere instructions to implement respective functions within the abstract idea, in this case acquisition of sensor data and processing of data, using generic computing elements as tools and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 18 recites using the personalized data to suggest alterations to said administration of said product including at least one of cannabis and cannabinoids.
As cited above, paragraphs 65 and 66 of the specification as originally filed describe the computing device and processor as including any of FPGAs, microprocessors, integrated circuits, or “any other structure suitable for implementation of the techniques described herein.” The processor is therefore construed as a generic computing device. 
The use of a generic computer processor to perform data analysis functions such as suggesting alterations to administration of a product amounts to mere instructions to implement functions within the abstract idea using a generic computing element as a tool. This element is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements above do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1-5, 7-10, and 12-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The previous rejection of claims 1-5, 7-10, and 12-17 under 35 USC 112(a) is withdrawn based on the amendment filed 9/21/2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claim 1, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “using a machine learning based processing engine to provide personalized data for said user that identifies which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in said sensor data and said user input data,” and “said monitoring inference engine also using said machine learning based processing engine to automatically and continuously determine which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof is correlatively significant to said changes in said sensor data and said user input data.”
Paragraphs 17 through 20 list and describe types of sensor data, user input data, regimen data, prescription data, and over-the-counter medication data. Paragraph 21 describes the monitoring inference engine as including machine learning, which can encompass a broad variety of techniques such as deep neural networks, deep belief networks, recurrent neural networks, convolutional neural networks, and others. Paragraphs 22 and 23 further state that the inference engine “may infer specific changes in tracked quantities…that are attributable to a particular CB regimen/prescription,” and “may as a result of processing the available input data, present particularized/personalized information 105 to the patient 106.” However, none of these sections of the disclosure describe how the system is identifying, and providing in the personalized data, which of the prescription data, OTC medicine data, regimen data, user input data, and sensor data correlate specifically to changes in the sensor and user input data. 
Likewise, none of these sections describe how machine learning is used to automatically and continuously determine which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof is correlatively significant to changes in the sensor and user input data.
While paragraph 31 states that machine learning tools are applied, it also does not provide support for how these functions are performed using machine learning.
By not providing any example of an algorithm or steps used to achieve the specific functions identified above, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 2-5, 7-10, and 12-18 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

With regard to claim 17, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining that the sensor data from the first device has greater accuracy than the sensor data from the second device.
Claim 17 recites that the monitoring inference engine performs the determination without further recitation of how the determination is actually performed. Paragraph 59 of the specification states that “[o]ver time, the system may distinguish between the accuracy of each type of wearable device (e.g., such as a result of the FaSE engine)…”. However, no description is provided of how the accuracy of each type of device is actually determined by the system.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
	
	Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 1, 2, 4, 5, 7-10, and 12-17 under 35 USC 112(b) is withdrawn based on the amendment filed 9/21/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “identifies which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in said sensor data and said user input data,” and “which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof.” Specifically, the structure of the limitation and use of the term “which of” makes it unclear whether the term “which” is intended to refer to one or more of the recited categories of data as a whole or to refer to any individual piece of data falling within one or more of those categories. 
Claims 2-5, 7-10, and 12-18 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

Claim 3 is indefinite because Examiner is unable to determine the metes and bounds of the claim based on the recitation of “wherein said tracking device includes at least one of… steps taken.” It is not clear how “steps taken” constitutes a tracking device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US Patent Application Publication 2019/0027240) in view of Croan et al (US 10,319,475) and Bender et al (US Patent Application Publication 2020/0118665).

With regard to claim 1, Davidson discloses the claimed wellness system for a user operating on a computing device including a processor for administrating product including at least one of cannabis and cannabinoids ([77], [123], and [131]), comprising:
(a) a monitoring inference engine that receives,
(i) sensor data from said user from at least two different devices, said sensor data being autonomously acquired by measuring physical characteristics and behaviors of said user ([118] describes an EEG device used to provide brain activity feedback; [143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and pulse measurement device, as well as sensors collecting location data; [201], [202], and [204] describe passively monitoring the user’s use of the inhaler, including behavior;  [302]-[305] describe using image data to measure physical aspects of the user); 

(ii) user input data from said user that is observational data (Figure 1 element 104, [111], [120], [142], [164], [257], and [258] describe receiving various types of feedback and input from users including observations of effects, symptoms, and side effects); 

(iii) regimen data of at least one of dosage, timing, frequency, form of delivery for said at least one of cannabis and cannabinoids ([37], [106], [123], [134]-[138], [144], [174], and [257] describe input of a regimen including an associated dose, timing, frequency, and mechanism of delivery for cannabis, THC, CBD, and other cannabinoids); 

(iv) medicine data for said user ([185] describes a user’s medications as part of received inputs);


(b) said monitoring inference engine processes such received data including said sensor data, user input data, regimen data, and medicine data, using a machine learning based processing engine to provide personalized data for said user ([108]-[110], [120], [123], [144], [185], [226], [257], [265], and [277] describe a machine learning system which takes the sensor data, regimen data, medicine data, and user inputs and provides an adjusted regimen back to the user, i.e. personalized data; [229] and [230] describe providing reports to the user based on the user’s data and inputs; [232], [234]-[237], and [240] describe providing a real-time graphic of effects of a regimen on a user based on that user’s previous inputs and data);

(c) said monitoring inference engine also using said machine learning based processing engine to automatically and continuously determine which of said sensor data, user input data, regimen data, over the counter medicine data, prescription data, or combination thereof is correlatively significant to said changes in said sensor data and said user input data ([108]-[110], [120], [123], [185], and [257] describe the machine learning system analyzing the sensor data, regimen data, medicine data, and user inputs; [157], [160], [183], [273], [277], and [307] describe the machine learning model analyzing the data types to identify how the data relates to effects of the regimen and user feedback; [232], [234]-[237], and [240] describe tracking and calibrating a user’s reaction to regimen data);

but does not expressly disclose:
the medication data specifying over the counter medicine data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently being taken by said user and prescription data for said user of at least one of brand, manufacturer's schema, dosage, timing, frequency, and form of delivery currently prescribed and being taken by said user;
providing the personalized data based on the over the counter medicine data and prescription data;
the personalized data identifying which of said prescription data, said over the counter medicine data, said regimen data, said user input data, and said sensor data correlate to changes in said sensor data and said user input data.

However, Croan teaches that it was old and well known in the art of substance use monitoring before the effective filing date of the claimed invention to receive user medication data specifying over the counter medicine data for said user including dosage and frequency currently being taken by said user (Figures 14-16 show interfaces for entering over the counter medication information including dosage and frequency; Column 6 lines 19-46 describes a user entering over-the-counter medications along with the dose and frequency) and prescription data for the user including dosage and frequency currently prescribed and being taken by said user (Figure 14 shows prescription medications among the types of drugs to be entered; Column 6 lines 19-39 describes a user entering a prescription medication and states that users may enter dose and frequency for entered medications).
Therefore it would have been obvious to one of ordinary skill in the art of substance use monitoring before the effective filing date of the claimed invention to modify the system of Davidson to receive user medication data specifying over the counter medicine data for said user including dosage and frequency currently being taken by said user and prescription data for the user including dosage and frequency currently prescribed and being taken by said user as taught by Croan to detect prescription or non-prescription drugs which affect a symptom or condition in combination with cannabinoids (Croan Column 9 lines 59-66).
It would have been further obvious to one of ordinary skill in the art of substance use monitoring before the effective filing date of the claimed invention to modify the system of Davidson to receive user medication data specifying over the counter medicine data for said user including dosage and frequency currently being taken by said user and prescription data for the user including dosage and frequency currently prescribed and being taken by said user as taught by Croan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Davidson already discloses receiving and analyzing medication data for a user, and including dose and frequency of over the counter medications and prescription medications as part of that medication data as taught by Croan would perform that same function in Davidson, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Bender further teaches that it was old and well known in the art of substance use monitoring before the effective filing date of the claimed invention to provide personalized data identifying which of prescription data, over the counter medicine data, regimen data, user input data, and sensor data correlate to changes in the sensor data and user input data ([16], [19], [21], [28], [33], [40], and [41] describe the system collecting data on medications and other substances ingested by the user, correlating the behavior and activity of the user to the ingestion using a baseline of sensor and user input, and notifying the user that the ingestion of a substance is causing a deviation, i.e. changes in the sensor and input data; [51] describes the medication including prescribed medication).
Therefore it would have been further obvious to one of ordinary skill in the art of substance use monitoring before the effective filing date of the claimed invention to modify the system of Davidson to provide personalized data identifying which of prescription data, over the counter medicine data, regimen data, user input data, and sensor data correlate to changes in the sensor data and user input data as taught by Bender since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Davidson already discloses correlating prescription data, over the counter medicine data, regimen data, user input data, and sensor data with changes in the types of data (see citations above) as well as providing personalized data to the user based on those correlations, and providing data specifically identifying which of prescription data, over the counter medicine data, regimen data, user input data, and sensor data correlate to changes in the sensor data and user input data in that personalized data as taught by Bender would perform that same function in Davidson, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses:
wherein said sensor data is autonomously acquired from one or more tracking devices ([143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device, i.e. tracking devices). 

With respect to claim 3, Davidson/Croan/Bender teach the wellness system of claim 2. Davidson further discloses:
wherein said one or more tracking devices include at least one of a smart watch, a step tracker, a GPS monitor, a blood pressure monitor, a heart rate monitor, a smart bed, a camera, a radar, and steps taken ([143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device).

With respect to claim 4, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said user input data includes textual observational data ([120], [257], and [258] describe the user entering their observations via text/typed words). 

With respect to claim 5, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said observational data includes at least one of a survey, a manual user input (Figure 5, [120], [215], [218], [257], and [258] describe the user entering their observations manually and that the input may be in response to a question or prompt, i.e. a survey), an emotion, and a volume. 

With respect to claim 7, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein either of said regimen data and said prescription data includes at least one of product administration and adherence information ([37], [106], [123], [134]-[138], [144], [174], and [257] describe input of a regimen including an associated dose, timing, frequency, and mechanism of delivery, i.e. product administration information, for cannabis, THC, CBD, and other cannabinoids; [58], [202], and [283] describe receiving information regarding a user’s actual usage and adherence).

With respect to claim 8, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein either of said regimen data and said prescription data includes at least one of product administration and adherence information that includes at least one of dosage, timing, frequency, and form of delivery ([37], [106], [123], [134]-[138], [144], [174], and [257] describe input of a regimen including an associated dose, timing, frequency, and mechanism of delivery, i.e. product administration information, for cannabis, THC, CBD, and other cannabinoids).

With respect to claim 12, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data for said user infers changes in tracked quantities that are attributable to either said regimen data or said prescription data ([108]-[110], [120], [164]-[169], [257], [265], and [277] describe the machine learning system analyzing the sensor data, regimen data, medicine data, and user inputs to determine the effects of a regimen and using that information to provide the adjusted regimen, i.e. inferring changes in the data attributable to the regimen).

With respect to claim 13, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data for said user infers changes in tracked quantities that are attributable to either of said regimen data or said prescription data for different regimens and prescriptions ([106], [108]-[110], [120], [144], [164]-[169], [183], [185], and [257] describe the machine learning system analyzing the sensor data, regimen data, medicine data, and user inputs to determine the effects of a user’s current and previous regimens as well as regimens of other users).

With respect to claim 14, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data includes fusing data from multiple different devices providing said sensor data that leverages redundancies and diversities in said sensor data ([118] describes an EEG device used to provide brain activity feedback; [143] and [193] describe the system receiving data from a plurality of physiological measurement devices such as a blood pressure measurement device and a pulse measurement device; [302]-[305] describe using image data; [110], [157], and [255]-[257] describe the system collecting and using the sensor data from the multiple devices, i.e. fusing. Examiner notes that describing the sensor data as data “that leverages redundancies and diversities in said sensor data” only amounts to non-functional descriptive material because it does not recite or affect an actual function performed as part of the method. Examiner notes that the claim does not recite this limitation as part of “fusing data”).

With respect to claim 15, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data includes fusing sensor data and said user input data that leverages redundancies and diversities in said sensor data and user input data ([118], [143], and [193] describe the system receiving data from a plurality of physiological measurement devices such as an EEG, a blood pressure measurement device, and a pulse measurement device; Figure 1 element 104, [111], [120], [142], [164], [257], and [258] describe receiving various types of feedback and input from users including observations of effects, symptoms, and side effects; [110], [157], and [255]-[257] describe the system collecting and using the sensor data from the devices and the user input, i.e. fusing. Examiner notes that describing the user input data as data “that leverages redundancies and diversities in said sensor data and said user input data” only amounts to non-functional descriptive material because it does not recite or affect an actual function performed as part of the method. Examiner notes that the claim does not recite this limitation as part of “fusing data”).

With respect to claim 16, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said personalized data includes fusing data from multiple different sets of said user input data that leverages redundancies and diversities in said sensor data ([118], [143], and [193] describe the system receiving data from a plurality of physiological measurement devices such as an EEG, a blood pressure measurement device, and a pulse measurement device; Figure 1 element 104, [111], [120], [142], [164], [257], and [258] describe receiving various types of feedback and input from users including observations of effects, symptoms, and side effects; [110], [157], and [255]-[257] describe the system collecting and using the sensor data from the devices and the user input, i.e. fusing. Examiner notes that describing the user input data as data “that leverages redundancies and diversities in said sensor data” only amounts to non-functional descriptive material because it does not recite or affect an actual function performed as part of the method. Examiner notes that the claim does not recite this limitation as part of “fusing data”).

With respect to claim 18, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses 
wherein said processor uses said personalized data to suggest alterations to said administration of said product including at least one of cannabis and cannabinoids ([108], [109], [123], [160], and [165]-[168] describe providing adjustments to the user for a cannabis/cannabinoid regimen).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US Patent Application Publication 2019/0027240) in view of Croan et al (US 10,319,475) and Bender et al (US Patent Application Publication 2020/0118665) as applied to claim 1, and further in view of Kutzko et al (US Patent Application Publication 2019/0355472).

With respect to claim 9, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson does not expressly disclose wherein either of said regimen data and said prescription data includes medical classifications.
However, Kutzko teaches that it was old and well known in the art of cannabis therapy before the effective filing date of the claimed invention to include medical classifications in regimen or prescription data ([98] describes therapy data including ICD-10 coding, while [37]-[41] and [98] describe the therapies as including cannabis and cannabinoids).
Therefore it would have been obvious to one of ordinary skill in the art of cannabis therapy before the effective filing date of the claimed invention to modify the combination of Davidson, Croan, and Bender to include medical classifications in regimen or prescription data as taught by Kutzko since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Davidson, Croan, and Bender teaches a medical practitioner approving a regimen (see e.g. Davidson [144] and [123]), and including a medical classification from the medical practitioner as part of the regimen as taught by Kutzko would serve that same function in Davidson, Croan, and Bender, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 10, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson does not expressly disclose wherein at least one of said regimen data and said prescription data includes medical classifications that include at least one of ICD10 and CPT code data.
However, Kutzko teaches that it was old and well known in the art of cannabis therapy before the effective filing date of the claimed invention to include medical classifications in regimen or prescription data ([98] describes therapy data including ICD-10 coding, while [37]-[41] and [98] describe the therapies as including cannabis and cannabinoids).
Therefore it would have been obvious to one of ordinary skill in the art of cannabis therapy before the effective filing date of the claimed invention to modify the combination of Davidson, Croan, and Bender to include medical classifications in regimen or prescription data as taught by Kutzko since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Davidson, Croan, and Bender teaches a medical practitioner approving a regimen (see e.g. Davidson [144] and [123]), and including a medical classification from the medical practitioner as part of the regimen as taught by Kutzko would serve that same function in Davidson, Croan, and Bender, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US Patent Application Publication 2019/0027240) in view of Croan et al (US 10,319,475) and Bender et al (US Patent Application Publication 2020/0118665) as applied to claim 1, and further in view of Simpson et al (US Patent Application Publication 2016/0328991).

With respect to claim 17, Davidson/Croan/Bender teach the wellness system of claim 1. Davidson further discloses: 
wherein said sensor data is received from a first device and a second device ([118], [143], and [193] describe the system receiving data from a plurality of physiological measurement devices such as an EEG, a blood pressure measurement device, and a pulse measurement device);

but does not expressly disclose:
the monitoring inference engine determining the sensor data from said first device as having greater accuracy than the sensor data from the second device.
	
However, Simpson teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to determine that sensor data from a first device is more accurate than sensor data from a second device ([422] describes the data from a heart rate monitor and lactate sensor as being more accurate than data from the accelerometer).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Davidson, Croan, and Bender to determine that sensor data from a first device is more accurate than sensor data from a second device as taught by Simpson since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Davidson, Croan, and Bender already teaches receiving sensor data from a first and second device, and determine that sensor data from the first device is more accurate than sensor data from the second device as taught by Simpson would serve that same function in Davidson, Croan, and Bender, making the results predictable to one of ordinary skill in the art (MPEP 2143).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jikomes et al (US Patent Application Publication 2020/0219167) describes a system which provides information to a user about cannabis products including absorption rates of different products.
Cabigon et al (US Patent Application Publication 2022/0076830) describes a system for monitoring a user’s reaction to a cannabis regimen based on feedback from the user, sensor data from a tracking device, and medication data.
Alsherbiny et al, Medical Cannabis – Potential Drug Interactions
Foster et al, Cannabis and Cannabinoids: Kinetics and Interactions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626